DETAILED ACTION

Response to Amendment
The Amendment filed 3/23/2021 has been entered. Claims 1, 3-4, 8-10 and 12-18 remain pending in the application. Claims 2, 5-7, 11 and 19-23 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alex Korona on 3/26/2021.
The application has been amended as follows: 
“1. (Currently Amended) An automatically retracting scraper comprising: 
a rotating stop movable between a first position and a second position; 
a stop spring that rotationally biases the rotating stop to the first position; 
a slider formed with a slider button at a first end of the slider and a blade holder at a second end of the slider, 
a housing configured to retain the slider, wherein the slider button of the slider extends to an outer portion of the housing through a slider button opening formed in a wall of the housing; 

a blade that is retained by the blade holder, wherein the blade is moved toward an extended position as the rear wall of the cavity of the slider button pushes rotating stop toward the second position, the rotating stop configured to prevent rearward motion of the slider when the rotating stop is in the second position.”

Allowable Subject Matter
Claims 1, 3-4, 8-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Cochran (US 4316324) teaches a device capable of being used as a scraper including a slider blade (11) with a cavity (14), a rotating stop (21, see Figure 2-3). 
While it have been obvious to one of ordinary skill in the art to modify the device of Cochran to change the slider blade into a slider with a button and a blade on blade holder, that modification would still miss the limitation of the spring being rotationally biases and the rotating stop configure to prevent rearward motion.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Cochran. Thus claim 1 is allowable, claims 3-4, 8-10 and 12-18 are allowable by virtue of its dependency on claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iske (US 20040111106 A1) teaches a sling blade. Gorbatenko (US 2198111) teaches a cavity on the slider for rotating stop. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/26/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724